UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4035



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

JUNIOR DWAN RIDGES,
                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
Senior District Judge. (CR-05-146)


Submitted:   November 30, 2006         Decided:     December 19, 2006


Before WILLIAMS and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant.       Michael Augustus DeFranco,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following a jury trial, Junior Dwan Ridges was convicted

on one count of possession of a firearm and ammunition by a

convicted felon, in violation of 18 U.S.C.A. §§ 922(g)(1), 924(e)

(West 2000 & Supp. 2006).       The district court sentenced Ridges to

262 months in prison. Ridges timely appealed. Ridges’ counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that in his opinion there are no meritorious

grounds for appeal, but challenging a jury instruction and the

sentence imposed by the district court.           We find that the district

court’s   jury    instruction     was   appropriate,      the    district   court

properly applied the sentencing guidelines, and that the sentence

imposed is reasonable.      We therefore affirm.

            Ridges first asserts that the district court erred by

instructing the jury that Ridges bore the burden of proving the

defense    of    justification.         This   argument    is     foreclosed    by

established precedent.      See United States v. Crittendon, 883 F.2d
326, 330 (4th Cir. 1989); see also Dixon v. United States, 126 S.
Ct. 2437, 2442 (2006).

            Secondly, Ridges argues that the court violated his Sixth

Amendment rights by enhancing his sentence pursuant to the Armed

Career    Criminal   Act   because      his    prior   convictions     were    not

submitted to a jury or proven beyond a reasonable doubt.                      This

claim also is foreclosed by circuit precedent.                  United States v.
Thompson, 421 F.3d 278, 284 n.4 (4th Cir. 2005), cert. denied, 126




                                     - 2 -
S. Ct. 1463 (2006); United States v. Cheek, 415 F.3d 349, 352-54

(4th Cir.), cert. denied, 126 S. Ct. 640 (2005).

           Finally, Ridges asserts that his 262-month sentence is

unduly harsh.      This court reviews the imposition of a sentence for

reasonableness.      United States v. Booker, 543 U.S. 220, 260-61

(2005); United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir.

2005).     After    Booker,   courts   must   calculate   the   appropriate

guideline range, making any appropriate factual findings.              United

States v. Davenport, 445 F.3d 366, 370 (4th Cir. 2006).           The court

must then consider the resulting advisory guideline range in

conjunction with the factors under 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2006), and determine an appropriate sentence.            Davenport,
445 F.3d at 370.      If the sentence imposed is within the advisory

guideline range, it is presumed to be reasonable. United States v.

Green, 436 F.3d 449, 456-57 (4th Cir.), cert. denied, 126 S. Ct.

2309 (2006).

           Here, treating the guidelines as advisory, the district

court    properly    determined   the      guideline   range    and,   after
consideration of the § 3553(a) factors, imposed a sentence within

that range.     We find that the resulting 262-month sentence is

reasonable.    See United States v. Montes-Pineda, 445 F.3d 375, 380
(4th Cir. 2006), petition for cert. filed, ___ U.S.L.W. ___ (U.S.

July 21, 2006); United States v. Johnson, 445 F.3d 339, 341-42 (4th

Cir. 2006).

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for


                                   - 3 -
appeal.    We therefore affirm Ridges’ conviction and sentence.

Ridges’ counsel’s motion to withdraw from representation is denied.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 4 -